TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00493-CV



                                 Leah Renee Proctor, Appellant

                                                 v.

                                William Victor Hanna, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
             NO. 33,629, HONORABLE ED MAGRE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Leah Renee Proctor’s brief was originally due September 15, 2010.

Proctor requested and received an extension of time to file her brief until November 15, 2010. No

brief was filed. By letter dated December 14, 2010, this Court’s clerk’s office sent notice that the

brief was overdue and that, if no satisfactory response was filed by December 27, 2010, this

appeal could be dismissed for want of prosecution. No brief, subsequent motion to extend time, or

other response has been filed. We dismiss this appeal for want of prosecution. See Tex. R . App.

P. 42.3(b).



                                              Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: January 21, 2011